Parker, J.
(dissenting)—If this were an action wherein it was1 sought to enjoin the county treasurer from selling the property in question to satisfy taxes charged against it, I would be inclined, upon the facts shown, to concur in the view that the treasurer should be restrained from so doing. But to hold that the treasurer is liable in damages for so doing, as the opinion, in effect, holds, is, I think, going too far. Such a holding is, as I view it, in principle, but little short of the holding of a judge of a court liable in damages because he has decided a case erroneously. The treasurer was deciding a matter which the law compelled him to decide. He may have been sufficiently in error to warrant our deciding that his decision was wrong, but that is far short of any sound reason for holding him liable in damages for making such wrong decision. The courts were open to respondent to have the treasurer’s decision reviewed before the sale by the simplest kind of suit in equity.
*114There is no finding of malice or bad faith on the part of the treasurer, in deciding that there was statutory cause for' the seizure and sale of respondent’s property. I think that there is abundant authority showing that the treasurer is not liable in damages, though his decision be erroneous. See 29 Cyc. 1444 and cases therein cited. The decision of the majority is even more plainly erroneous as to the liability of the sheriff who, of course, was entitled to rely on the treasurer’s decision as to the cause for the seizure and sale of respondent’s property. Manifestly, it was not the duty of the sheriff to act other than upon the decision of the treasurer.
For these reasons, I dissent.